ORDER

PER CURIAM:
AND NOW, this 6th day of May, 1996, upon consideration of the Report and Recommendations of the Disciplinary Board dated March 27,1996, it is hereby
ORDERED that MARY P. O’ROURKE, be and she is SUSPENDED from the Bar of this Commonwealth for a period of five (5) years, retroactive to April 20, 1990, and she shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.